DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims 1 and 3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 34-40 of U.S. Patent No. 9071364 B1. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 1 of Application No.17/109744
Claim 34 of Patent No. 9071364 B1
An integrated optics module, the module comprising: an optical receiver to receive a first optical signal from an optical channel and to convert the first optical signal to a first analog signal vector; 
An integrated optics module comprising: a optical receiver to receive a first optical signal from an optical channel and convert the first optical signal to a first analog signal vector; 
a digital receiver to receive the first analog signal vector from the optical receiver and to generate a first digital signal vector representing receive data of the first optical signal; 
a digital receiver to receive the first analog signal vector from the optical receiver, and to generate a first digital signal vector representing receive data of the optical signal; 
a digital transmitter to receive a second digital signal vector representing transmit data to be transmitted over the optical channel and to generate a second analog signal vector; 
a digital transmitter to receive a second digital signal vector representing transmit data to be transmitted over the optical channel, and to generate a second analog signal vector for providing to an optical transmitter, 

an optical transmitter to receive the second analog signal vector and convert the second analog signal vector to a second optical signal for transmission over the optical channel.
a register to store a configuration of the integrated optical module from a plurality of different predefined application modes.
a register storing a configuration of the integrated optical module from a plurality of different predefined application modes 


	However, Claim 1 of Application No. 17/109744 differs from Claim 34 of U.S. Patent No. 9071364 B1 because Claim 1 of Application No. 17/109744 does not include “a digital signal processor comprising a symbol mapper to encode the second digital signal vector to generate a modulated signal vector, wherein the modulated signal vector is generated according to a first modulation scheme and the modulated signal vector has a first symbol rate at the given bit rate when configured in the first application mode, and wherein the modulated signal vector is generated according to a second modulation scheme and the modulated signal vector has a second symbol rate at the given bit rate when configured in the second application mode, the second symbol rate different than the first symbol rate, and the second modulation scheme having a different number of bits per symbol than the first modulation scheme; and an analog front end including a digital-to-analog converter to generate the second analog signal vector based on the modulated signal vector, the digital-to-analog converter configurable to operate at different sampling rates in the different application modes; each application mode configuring the integrated optical module for communication with a particular type of optical network, the plurality of different application modes including at least a first application mode and a second application mode.”

	Regarding claim 3,
Claim 3 of Application No.17/109744
Claim 35 of Patent No. 9071364 B1
The module of claim 1 wherein the plurality of different predefined application modes includes at least one of: (1) a 100G ZR application mode; (2) a 100G metro QAM application mode; (3) a 100G metro QPSK application; (4) a 100G regional application mode; and (5) a 40G application mode.
The integrated optical module of claim 34, wherein the plurality of different application modes comprises at least one of: (1) a 100 G ZR application mode; (2) a 100 G metro QAM application mode; (3) a 100 G metro QPSK application mode; (4) a 100 G regional application mode; and (5) a 40 G application mode.


Claims 2 and 4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 9071364 B1 in view of Aoki (US20110293266A1). 
	Regarding claim 2, the claims of U.S. Patent No. 9071364 B1 discloses The module of claim 1, as described and applied above.
	However, the present system does not expressly disclose for each of the plurality of different predefined application modes, each of the digital receiver and digital transmitter includes a programmable block with an associated predefined configuration.
	Aoki discloses for each of the plurality of different predefined application modes, each of the digital receiver and digital transmitter includes a programmable block (Fig. 1; Fig. 2; Fig. 10; the optical transmitting device 10 and the optical receiving device 30 comprises a plurality of blocks as shown. These blocks are variable according to the transmission method setting unit 15. These are programmed for automatic operation) with an associated predefined configuration (Fig. 4; the different transmission methods have predefined different symbol rates, transmission rates, and transmission frames as shown).
	It would have been obvious to one of ordinary skill in the art at the time of the invention use the programmable blocks, as taught by Aoki, in order to realize the variable operation of each blocks according to the selected method of transmission method.
	Regarding claim 4, the claims of U.S. Patent No. 9071364 B1 discloses The module of claim 1, as described and applied above.
	However, the present system does not expressly disclose the first and second analog signal vectors comprise quadrature (I/Q) components for horizontal and vertical polarizations.
	Aoki discloses the first and second analog signal vectors comprise quadrature (I/Q) components for horizontal and vertical polarizations (Fig. 4; the transmission method includes the double-polarization QAM modulations as shown in the table. The dual-polarization doubles the symbol rate to increase the amount of transmission rate).
	It would have been obvious to one of ordinary skill in the art at the time of invention to utilize the double-polarization transmission method, as taught by Aoki, in order to increase the transmission rate of the communication system.
Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 9071364 B1 and Aoki (US20110293266A1) in view of Cui et al. (US20100119235A1).
Regarding claim 5, the present combination discloses The module of claim 1, as described and applied above.
	However, the present combination does not expressly disclose an interface to communicate with an ethernet switch.
	Cui et al. discloses an interface to communicate with an ethernet switch (Fig. 2; Para. 23; to route data between the interface modules 210 and 215, the distributor 125 includes the Ethernet switch).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to add an interface to communicate with an Ethernet switch, as taught by Cui et al., in order to properly route data to the desired communication devices.
Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 9071364 B1 and Aoki (US20110293266A1) in view of Sunohara et al. (Silicon Interposer with TSVs (Through Silicon Vias) and Fine Multilayer Wiring, 2008).
	Regarding claim 6, the present combination discloses The module of claim 1, as described and applied above.
	However, the present combination does not expressly disclose co-packaged via silicon interposer, package on package, or through-silicon via.
	Sunohara et al. discloses co-packaged via silicon interposer, package on package, or through-silicon via (Fig. 2; Fig. 1; Abstract; the silicon interposer with the through silicon vias are shown. In order to achieve high density and high performance package, through silicon vias (TSVs) technology is desired. Further, silicon interposer shows high reliability of bump connection for the reason of the same coefficient of thermal expansion (CTE) with silicon device).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use silicon interposer with through silicon vias, as taught by Sunohara et al., in order to achieve high density and high performance package that shows high reliability of bump connection.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aoki (US20110293266A1) in view of Saunders et al. (US20090196602A1) and How Computers Work (2008).
	Regarding claim 1, Aoki discloses An integrated optics module, the module (Fig. 1; the optical transmission device 1) comprising: 
	an optical receiver (Fig. 1; the optical receiving device 1b) to receive a first optical signal from an optical channel (Fig. 1; Para. 26; the optical paths 3a and 3b are shown. The optical transmitting device 2a and the optical receiving device 1b are connected to each other through an optical and to convert the first optical signal to a first analog signal vector (Fig. 1; Fig. 10; Fig. 11; Para. 84; Para. 90; The optical receiving unit 32 detects a signal indicating the optical phase and the optical intensity of an input modulated optical signal. The optical receiver 32X detects a signal indicating the optical phase and the optical intensity of the X-polarization optical signal. Namely, the I component and the Q component of the X-polarization optical signal are detected. In the same way, the optical receiver 32Y detects a signal indicating the I component and the Q component of the Y-polarization optical signal); 
	an optical transmitter (Fig. 1; the optical transmitting device 1a) to receive the second analog signal vector from the digital transmitter and to convert the second analog signal vector to a second optical signal for transmission over the optical channel (Fig. 1; Fig. 3; Fig. 4; Para. 45; The optical modulation unit 14 includes optical modulators 14X and 14Y. The optical modulators 14X and 14Y are driven by the X-polarization modulation signal and the Y-polarization modulation signal, respectively. Namely, the optical modulator 14X generates an X-polarization modulated optical signal from the X-polarization modulation signal. In the same way, the optical modulator 14Y generates a Y-polarization modulated optical signal from the Y-polarization modulation signal. The modulation signals are QAM signals as shown in Fig. 4 which comprise in-phase and quadrature components); and
	a memory to store a configuration of the integrated optical module (Fig. 1; Para. 98; a portion of the function of the optical transmitting device 10 is realized using software. In this case, the optical transmitting device 10 includes a memory that stores a program used for generating the modulation signal, and a processor used for executing the program. In the same way, a portion of the function of the optical receiving device 30 is realized using software) from a plurality of different predefined application modes (Fig. 1; Fig. 2; Fig, 4; Para. 32; The transmission method setting unit 15 selects a .
	However, the present system does not expressly disclose a digital receiver to receive the first analog signal vector from the optical receiver and to generate a first digital signal vector representing receive data of the first optical signal; a digital transmitter to receive a second digital signal vector representing transmit data to be transmitted over the optical channel and to generate a second analog signal vector.
	Saunders et al. discloses a digital receiver (Fig. 1C; the analog to digital conversion (ADC) block to receive the first analog signal vector from the optical receiver and to generate a first digital signal vector representing receive data of the first optical signal (Fig. 1C; Para. 33; the two sets of balanced photodiodes 133A and 113B produces two optical analog outputs. These two analog signals are input to an analog to digital conversion (ADC) block to convert the signals into digital signals); a digital transmitter (Fig. 1C; the digital to analog conversion (DAC) circuitry) to receive a second digital signal vector representing transmit data to be transmitted over the optical channel and to generate a second analog signal vector (Fig. 1C; Para. 30; the digital to analog conversion (DAC) circuitry receives the digital transmission signal and covert it to analog signal as shown. The DAC drives different programmable Mary-Quadrature Amplitude Modulation (M-QAM) schemes. The DSP 101 is programmed to apply a control algorithm to select a proper QAM scheme from the multiple QAM schemes for the signal modulation of the optical transmitter).
	It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to combine the teaching of the Saunders et al. with the teaching of Aoki. One of ordinary skill in the art would have been motivated because, although Aoki teaches optical transmitter and receiver, Aoki does not provide the details on how the optical light is generated and modulated on the optical signal. Saunders et al. provides the missing details. Furthermore, the DAC and ADC are well-known basic 
	However, the present combination still lacks a register.
	How Computers Work discloses a register (Page 3; first paragraph; registers are temporary storage areas for instructions or data. They are not a part of memory; rather they are special additional storage locations that offer the advantage of speed. Registers work under the directions of the control unit to accept, hold, and transfer instructions or data and perform arithmetic or logical comparisons at high speed).
	It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to add a register to temporary store the instructions in the memory in order to increase the processing speed. 
	Regarding claim 2, the present combination discloses The module of claim 1 as described and applied above, wherein, for each of the plurality of different predefined application modes, each of the digital receiver and digital transmitter includes a programmable block (Aoki, Fig. 1; Fig. 2; Fig. 10; the optical transmitting device 10 and the optical receiving device 30 comprises a plurality of blocks as shown. These blocks are variable according to the transmission method setting unit 15. These are programmed for automatic operation) with an associated predefined configuration (Fig. 4; the different transmission methods have predefined different symbol rates, transmission rates, and transmission frames as shown).
	Regarding claim 4, the present combination discloses The module of claim 1, as described and applied above, wherein the first and second analog signal vectors comprise quadrature (I/Q) components for horizontal and vertical polarizations (Aoki, Fig. 4; the transmission method includes the double-polarization QAM modulations as shown in the table. The dual-polarization doubles the symbol rate to increase the amount of transmission rate).
Claim 3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aoki (US20110293266A1), Saunders et al. (US20090196602A1), and How Computers Work (2008) in view of  Lach et al. (Optical Fiber Technology, 2011).
	Regarding claim 3, the present combination discloses the module of claim 1, as described and applied above.
	However, the present combination does not expressly disclose the plurality of different predefined application modes includes at least one of: (1) a 100G ZR application mode; (2) a 100G metro QAM application mode; (3) a 100G metro QPSK application; (4) a 100G regional application mode; and (5) a 40G application mode.
	Lach et al. discloses he plurality of different predefined application modes includes at least one of: (1) a 100G ZR application mode; (2) a 100G metro QAM application mode; (3) a 100G metro QPSK application; (4) a 100G regional application mode; and (5) a 40G application mode (Page 381, Table 3; the 100 Gb/s modulation formats are shown. As indicated in the table, one of the application areas is Metro).
	It would have been obvious to one of ordinary skill in the art at the time of invention to employ 100G optical communication system for the application of Metro area in order to meet the increased the demand for data traffic.
Claim 5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aoki (US20110293266A1), Saunders et al. (US20090196602A1), and How Computers Work (2008) in view of Cui et al. (US20100119235A1).
	Regarding claim 5, the present combination discloses The module of claim 1, as described and applied above.
	However, the present combination does not expressly disclose an interface to communicate with an ethernet switch.
an interface to communicate with an ethernet switch (Fig. 2; Para. 23; to route data between the interface modules 210 and 215, the distributor 125 includes the Ethernet switch).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to add an interface to communicate with an Ethernet switch, as taught by Cui et al., in order to properly route data to the desired communication devices.
Claim 6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aoki (US20110293266A1), Saunders et al. (US20090196602A1), and How Computers Work (2008) in view of Sunohara et al. (Silicon Interposer with TSVs (Through Silicon Vias) and Fine Multilayer Wiring, 2008).
	Regarding claim 6, the present combination discloses The module of claim 1, as described and applied above.
	However, the present combination does not expressly disclose co-packaged via silicon interposer, package on package, or through-silicon via.
	Sunohara et al. discloses co-packaged via silicon interposer, package on package, or through-silicon via (Fig. 2; Fig. 1; Abstract; the silicon interposer with the through silicon vias are shown. In order to achieve high density and high performance package, through silicon vias (TSVs) technology is desired. Further, silicon interposer shows high reliability of bump connection for the reason of the same coefficient of thermal expansion (CTE) with silicon device).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use silicon interposer with through silicon vias, as taught by Sunohara et al., in order to achieve high density and high performance package that has high reliability of bump connection.
Claims 7, 10-12, 14, and 17-19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aoki (US20110293266A1) in view of Saunders et al. (US20090196602A1), Shpantzer et al. (US20040096143A1), and Rajput (Basic Electrical and Electronics Engineering, 2006).
Regarding claim 7, Aoki discloses A pluggable optical module, the module (Fig. 1; the optical transmission device 1) comprising: 
	a transceiver (Fig. 1; the optical transmission device 1 comprises optical transmitting device 1a and optical receiving device 1b) configured to receive transmit data and transmit receive data from a host (Fig. 1; Para. 27; a client signal transmitted from the client 4 is converted into an optical signal by the optical transmitting device 1a, and is transmitted to the optical transmission device 2), wherein the transceiver is configured to modulate the transmit data onto a first signal vector (Fig. 1; Fig. 3; Para. 45; The optical modulation unit 14 includes optical modulators 14X and 14Y. The optical modulators 14X and 14Y are driven by the X-polarization modulation signal and the Y-polarization modulation signal, respectively. Namely, the optical modulator 14X generates an X-polarization modulated optical signal from the X-polarization modulation signal. In the same way, the optical modulator 14Y generates a Y-polarization modulated optical signal from the Y-polarization modulation signal. The modulation signals are QAM signals as shown in Fig. 4 which comprise in-phase and quadrature components); 
	an optics block coupled to the transceiver (Fig. 1; Fig. 11; the optical modulation unit 14 and the optical receiving unit 32 is coupled to the processing blocks for transmitting and receiving data to client device 4 as shown), the optics block being configured to receive an incoming optical signal from an optical fiber (Fig. 1; Para. 27; Para. 26; a client signal transmitted from the client 5 is converted into an optical signal by the optical transmitting device 2a, and is transmitted to the optical transmission device 1 through the optical transmission path 3b. The optical receiving device 1b re-generates and transmits the client signal from a received signal and to the client 4. The optical path 3b is an optical fiber) and to transmit an outgoing optical signal over the optical fiber (Fig. 1; Para. 27; Para. 26; A client signal transmitted from the client 4 is converted into an optical signal by the optical transmitting device 1a, and is transmitted to the optical transmission device 2 through the optical transmission path 3a. The optical path 3b is an optical fiber); 
	a driver coupled to the optical modulator and to the transceiver (Fig. 1; Fig. 3; the variable coder is coupled to the optical modulator 14X and 14Y. It is also coupled to the processing blocks for transmitting and receiving data to client device 4 as shown), the driver being configured with the optical modulator to modulate the optical carrier signal (Fig. 1; Fig. 3; Para. 44; In accordance with the control of the coding controller 13b, the coding processor 13a generates a modulation signal from one transmission frame or a plurality of transmission frames generated by the variable frame mapping unit 12. In accordance with the transmission method selected by the transmission method setting unit 15, the coding controller 13b controls the operation of the coding processor 13a. At this time, when a transmission method utilizing the polarization multiplexing is selected, an X-polarization modulation signal and a Y-polarization modulation signal are generated as modulation signals); and 
	the transceiver is configured to perform signal processing on the second signal vector to generate the receive data (Fig. 1; Fig. 10; Fig. 11; Para. 84; Para. 90; The optical receiving unit 32 detects a signal indicating the optical phase and the optical intensity of an input modulated optical signal. The optical receiver 32X detects a signal indicating the optical phase and the optical intensity of the X-polarization optical signal. Namely, the I component and the Q component of the X-polarization optical signal are detected. In the same way, the optical receiver 32Y detects a signal indicating the I component and the Q component of the Y-polarization optical signal) and to provide the receive data to the host (Fig. 1; Para. 27; the optical receiving device 1b re-generates and transmits the client signal from a received signal and to the client 4).
	However, Aoki does not expressly disclose the optics block comprises a transmit tunable laser assembly (Tx iTLA), the Tx iTLA being configured to generate an optical carrier signal; a receive tunable laser assembly (Rx iTLA), the Rx iTLA being configured to generate a local oscillator (LO) signal at approximately the carrier frequency of the incoming optical signal; an optical modulator coupled to the Tx iTLA, the optical modulator being configured to receive the optical carrier signal; a coherent receiver coupled to the Rx iTLA and to the transceiver, the coherent receiver being configured to receive the LO signal and to demodulate the incoming optical signal send a second signal vector to the transceiver.
	Saunders et al. discloses the optics block (Fig. 1C; the optics blocks are shown) comprises a transmit tunable laser assembly (Tx iTLA) (Fig. 1C; Fig. 5; Para. 39; the CW laser 112 is shown. The CW laser is tunable laser diode as shown in order to allow the WDM operation), the Tx iTLA being configured to generate an optical carrier signal (Fig. 1C; Para. 31; a CW laser 112 is used to produce a CW laser beam to an optical splitter 113 which splits the CW laser beam into two laser beams for carrying the I-phase modulation signal and the Q-phase modulation signal, respectively. A first optical Mach-Zehnder modulator 114A is used to modulate the first CW laser beam to carry the I-phase modulation signal based on a selected QAM constellation and a second optical Mach-Zehnder modulator 114B is used to modulate the second CW laser beam to carry the Q-phase modulation signal based on the selected QAM constellation); a receive tunable light assembly (Rx iTLA) (Fig. 1C; Fig. 5; Para. 39; the local oscillator LO 132 is shown. The local oscillator LO is tunable to allow the WDM operation), the Rx iTLA being configured to generate a local oscillator (LO) signal at approximately the carrier frequency of the incoming optical signal (Fig. 1C; Para. 33; This optical receiver design implements a digital processing based synchronous coherent detection scheme that includes a free-running optical Local Oscillator (LO) 132 to produce an optical local oscillator signal. The synchronous coherent detection means the local oscillator has same frequency as the input carrier frequency); an optical modulator coupled to the Tx iTLA (Fig. 1C; the Mach-Zehnder modulators 114 are coupled to the CW laser), the optical modulator being configured to receive the optical carrier signal (Fig. 1C; the Mach-Zehnder modulators 114 receives the light output from the CW laser 112 as shown); a coherent receiver coupled to the Rx iTLA and to the transceiver (Fig. 1C; Para. 33; This optical receiver design implements a digital processing based synchronous coherent detection scheme that is connected to the (In combination with the Aoki, the client accommodation unit is part of the DSP)), the coherent receiver being configured to receive the LO signal and to demodulate the incoming optical signal send a second signal vector to the transceiver (Fig. 1C; Para. 33; This optical receiver design implements a digital processing based synchronous coherent detection scheme that includes a free-running optical Local Oscillator (LO) 132 to produce an optical local oscillator signal. The input signal, Iin is tracked and mixed with LO as shown. Using two sets of balanced photodiodes 133A and 133B to produce two optical analog outputs which is I and Q signals as well-known in the art).
	It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to combine the teaching of Saunders et al. with Aoki. One of ordinary skill in the art would have been motivated to do so because although Aoki teaches the optical modulation and optical receiving units, Aoki does not provide the details of how the optical light signals are generated and how they are detected at the receiver. Saunders et al. provides the missing details. Furthermore, it would have been obvious to utilize the tunable lasers to produce optical carrier signals and tunable light source for the local oscillators in order to flexibly operate in WDM setting so that data transmission capacity can be increased using multiple wavelengths.
	However, the present combination does not expressly disclose a receive tunable laser assembly being configured to generate a local oscillator signal.
	Shpantzer et al. discloses a receive tunable laser assembly being configured to generate a local oscillator signal (Fig. 4; Para. 98; The tunable laser serves as a local oscillator impinges the receiver from input 402. It is phase-locked to the incoming signal 401) (Shpantzer et al. teaches that the Optical Device can perform wavelength selectivity by filtering the signals in the electrical domain. A desired carrier can be recovered by changing the wavelength of the tunable laser. Some time, in the order of microseconds, is needed to relock the tunable laser onto the incoming data stream at 401. There is no need for narrow tunable optical filters whose tuning and settling time are on the order of several milliseconds, because the local oscillator transfers the filtering function linearly to the electrical domain (Para. 100)).
	It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to utilize the tunable laser for local oscillator, as taught by Shpantzer, in order to perform wavelength selectivity and to recover desired carrier faster. Furthermore, one of ordinary skill in the art would have been motivated to add the teaching of Shpantzer et al. to the present combination because, although Saunders et al. teaches using tunable local oscillator, Saunders et al. does not provide what kind of light source can be used for the tunable local oscillator, Shpantzer et al. clarifies that tunable lasers can be used for that purpose.
	However, the present combination still lacks integrated device.
	Rajput discloses integrated device (Page 640; first paragraph; section 1, General Aspects; an integrated circuit is a complete electronic circuit in which both the active (e.g. transistors and FETs) and passive components (e.g. resistance, capacitors, and inductors) are fabricated on a tiny single chip of silicon). (Rajput teaches that the integrated circuit has many advantages including extremely small size, very small weight, reduced cost, extremely high reliability, low power consumption, and etc. (Page 640, section 2)).                                             	
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the system on a single integrated circuit, as taught by Rajput, in the present combination in order to take the advantages such as small size, reduced cost, and high reliability. Furthermore, the integrated circuit is very well-known in the art.
	Regarding claim 10, the present combination discloses The module of claim 7, as described and applied above, wherein the transceiver is configured to perform additional framing and error correction (Aoki, Fig. 3; Fig. 5; Para. 48; Para. 55; the variable frame mapping unit 12 is capable of creating a plurality of transmission frames to be transmitted in parallel with one another, wherein the .
	Regarding claim 11, the present combination discloses The module of claim 7, as described and applied above, wherein the transceiver is programmable for compatibility with host signals of various data rates (Aoki, Fig. 1; Fig. 4; Para. 32; The transmission method setting unit 15 selects a transmission method corresponding to a transmission rate of the client signal, from among a plurality of transmission methods provided by the optical transmitting device 10, wherein the various client data rate is shown in Fig. 4) and error correction schemes (Aoki, Fig. 1; Fig. 4; Para. 55; The frame generator 22 adds a management-use overhead to each client data. The FEC addition unit 23 adds FEC data to each client data, wherein the client data has various data rate as shown in Fig. 4); and wherein the transceiver is configured to translate a host interface protocol to an optical transmission protocol (Aoki, Fig. 1; Para. Para. 27; A client signal transmitted from the client 4 is converted into an optical signal by the optical transmitting device 1a, and is transmitted to the optical transmission device 2 through the optical transmission path 3a).
	Regarding claim 12, the present combination discloses The module of claim 7, as described and applied above, wherein each of the first and second signal vectors comprise quadrature (I/Q) components for horizontal and vertical polarizations (Aoki, Fig. 4; the transmission method includes the double-polarization QAM modulations as shown in the table. The QAM modulation uses the in-phase and quadrature optical components); and wherein the driver and the optical modulator are configured in combination to modulate the I/Q components onto optical carriers for horizontal and vertical polarizations for transmission over the optical fiber (Aoki, Fig. 3; Para. 45; The optical modulation unit 14 includes optical modulators 14X and 14Y and a polarization beam coupler (PBC) 14Z. The optical modulators 14X and 14Y are driven by the X-polarization modulation signal and the Y-.
	Regarding claim 14, Aoki discloses A pluggable optical module, the module (Fig. 1; the optical transmission device 1) comprising: 
	a transceiver (Fig. 1; the optical transmission device 1 comprises optical transmitting device 1a and optical receiving device 1b) configured to receive transmit data and transmit receive data from a host (Fig. 1; Para. 27; a client signal transmitted from the client 4 is converted into an optical signal by the optical transmitting device 1a, and is transmitted to the optical transmission device 2), wherein the transceiver is configured to modulate the transmit data onto a first signal vector (Fig. 1; Fig. 3; Para. 45; The optical modulation unit 14 includes optical modulators 14X and 14Y. The optical modulators 14X and 14Y are driven by the X-polarization modulation signal and the Y-polarization modulation signal, respectively. Namely, the optical modulator 14X generates an X-polarization modulated optical signal from the X-polarization modulation signal. In the same way, the optical modulator 14Y generates a Y-polarization modulated optical signal from the Y-polarization modulation signal. The modulation signals are QAM signals as shown in Fig. 4 which comprise in-phase and quadrature components); 
	an optics block coupled to the transceiver (Fig. 1; Fig. 11; the optical modulation unit 14 and the optical receiving unit 32 is coupled to the processing blocks for transmitting and receiving data to client device 4 as shown), the optics block being configured to receive an incoming optical signal from an optical fiber (Fig. 1; Para. 27; Para. 26; a client signal transmitted from the client 5 is converted into an optical signal by the optical transmitting device 2a, and is transmitted to the optical transmission device 1 through the optical transmission path 3b. The optical receiving device 1b re-generates and transmits the client signal from a received signal and to the client 4. The optical path 3b is an optical and to transmit an outgoing optical signal over the optical fiber (Fig. 1; Para. 27; Para. 26; A client signal transmitted from the client 4 is converted into an optical signal by the optical transmitting device 1a, and is transmitted to the optical transmission device 2 through the optical transmission path 3a. The optical path 3b is an optical fiber); wherein 
	the transceiver is configured to perform signal processing on the second signal vector to generate the receive data (Fig. 1; Fig. 10; Fig. 11; Para. 84; Para. 90; The optical receiving unit 32 detects a signal indicating the optical phase and the optical intensity of an input modulated optical signal. The optical receiver 32X detects a signal indicating the optical phase and the optical intensity of the X-polarization optical signal. Namely, the I component and the Q component of the X-polarization optical signal are detected. In the same way, the optical receiver 32Y detects a signal indicating the I component and the Q component of the Y-polarization optical signal) and to provide the receive data to the host (Fig. 1; Para. 27; the optical receiving device 1b re-generates and transmits the client signal from a received signal and to the client 4).
	However, Aoki does not expressly disclose the optics block comprises a transmit tunable laser assembly (Tx iTLA), the Tx iTLA being configured to generate an optical carrier signal; a receive tunable laser assembly (Rx iTLA), the Rx iTLA being configured to generate a local oscillator (LO) signal at approximately the carrier frequency of the incoming optical signal; an optical modulator coupled to the Tx iTLA, the optical modulator being configured to receive the optical carrier signal; and a coherent receiver coupled to the Rx iTLA and to the transceiver, the coherent receiver being configured to receive the LO signal and to demodulate the incoming optical signal send a second signal vector to the transceiver.
	Saunders et al. discloses the optics block (Fig. 1C; the optics blocks are shown) comprises a transmit tunable laser assembly (Tx iTLA) (Fig. 1C; Fig. 5; Para. 39; the CW laser 112 is shown. The CW laser is tunable laser diode as shown in order to allow the WDM operation), the Tx iTLA being configured to generate an optical carrier signal (Fig. 1C; Para. 31; a CW laser 112 is used to produce a CW laser beam to an optical splitter 113 which splits the CW laser beam into two laser beams for carrying the I-phase modulation signal and the Q-phase modulation signal, respectively. A first optical Mach-Zehnder modulator 114A is used to modulate the first CW laser beam to carry the I-phase modulation signal based on a selected QAM constellation and a second optical Mach-Zehnder modulator 114B is used to modulate the second CW laser beam to carry the Q-phase modulation signal based on the selected QAM constellation); a receive tunable light assembly (Rx iTLA) (Fig. 1C; Fig. 5; Para. 39; the local oscillator LO 132 is shown. The local oscillator LO is tunable to allow the WDM operation), the Rx iTLA being configured to generate a local oscillator (LO) signal at approximately the carrier frequency of the incoming optical signal (Fig. 1C; Para. 33; This optical receiver design implements a digital processing based synchronous coherent detection scheme that includes a free-running optical Local Oscillator (LO) 132 to produce an optical local oscillator signal. The synchronous coherent detection means the local oscillator has same frequency as the input carrier frequency); an optical modulator coupled to the Tx iTLA (Fig. 1C; the Mach-Zehnder modulators 114 are coupled to the CW laser), the optical modulator being configured to receive the optical carrier signal (Fig. 1C; the Mach-Zehnder modulators 114 receives the light output from the CW laser 112 as shown); and a coherent receiver coupled to the Rx iTLA and to the transceiver (Fig. 1C; Para. 33; This optical receiver design implements a digital processing based synchronous coherent detection scheme that is connected to the DSP. (In combination with the Aoki, the client accommodation unit is part of the DSP)), the coherent receiver being configured to receive the LO signal and to demodulate the incoming optical signal send a second signal vector to the transceiver (Fig. 1C; Para. 33; This optical receiver design implements a digital processing based synchronous coherent detection scheme that includes a free-running optical Local Oscillator (LO) 132 to produce an optical local oscillator signal. The input signal, Iin .
	It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to combine the teaching of Saunders et al. with Aoki. One of ordinary skill in the art would have been motivated to do so because although Aoki teaches the optical modulation and optical receiving units, Aoki does not provide the details of how the optical light signals are generated and how they are detected at the receiver. Saunders et al. provides the missing details. Furthermore, it would have been obvious to utilize the tunable lasers to produce optical carrier signals and tunable light source for the local oscillators in order to flexibly operate in WDM setting so that data transmission capacity can be increased using multiple wavelengths.
	However, the present combination does not expressly disclose a receive tunable laser assembly being configured to generate a local oscillator signal.
	Shpantzer et al. discloses a receive tunable laser assembly being configured to generate a local oscillator signal (Fig. 4; Para. 98; The tunable laser serves as a local oscillator impinges the receiver from input 402. It is phase-locked to the incoming signal 401) (Shpantzer et al. teaches that the Optical Device can perform wavelength selectivity by filtering the signals in the electrical domain. A desired carrier can be recovered by changing the wavelength of the tunable laser. Some time, in the order of microseconds, is needed to relock the tunable laser onto the incoming data stream at 401. There is no need for narrow tunable optical filters whose tuning and settling time are on the order of several milliseconds, because the local oscillator transfers the filtering function linearly to the electrical domain (Para. 100)).
	It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to utilize the tunable laser for local oscillator, as taught by Shpantzer, in order to perform wavelength selectivity and to recover desired carrier faster. Furthermore, one of ordinary skill in the art would have been motivated to add the teaching of Shpantzer et al. to the present combination because, 
	However, the present combination still lacks integrated device.
	Rajput discloses integrated device (Page 640; first paragraph; section 1, General Aspects; an integrated circuit is a complete electronic circuit in which both the active (e.g. transistors and FETs) and passive components (e.g. resistance, capacitors, and inductors) are fabricated on a tiny single chip of silicon). (Rajput teaches that the integrated circuit has many advantages including extremely small size, very small weight, reduced cost, extremely high reliability, low power consumption, and etc. (Page 640, section 2)).                                             	
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the system on a single integrated circuit, as taught by Rajput, in the present combination in order to take the advantages such as small size, reduced cost, and high reliability. Furthermore, the integrated circuit is very well-known in the art.
	Regarding claim 17, the present combination discloses The module of claim 14, as described and applied above, wherein the transceiver is configured to perform additional framing and error correction (Aoki, Fig. 3; Fig. 5; Para. 48; Para. 55; the variable frame mapping unit 12 is capable of creating a plurality of transmission frames to be transmitted in parallel with one another, wherein the variable frame mapping unit 12 includes the frame generator 22 and the FEC addition unit 23. The frame generator 22 adds a management-use overhead to each client data. The FEC addition unit 23 adds FEC data to each client data).
	Regarding claim 18, the present combination discloses The module of claim 14, as described and applied above, wherein the transceiver is programmable for compatibility with host signals of various data rates (Aoki, Fig. 1; Fig. 4; Para. 32; The transmission method setting unit 15 selects a and error correction schemes (Aoki, Fig. 1; Fig. 4; Para. 55; The frame generator 22 adds a management-use overhead to each client data. The FEC addition unit 23 adds FEC data to each client data, wherein the client data has various data rate as shown in Fig. 4); and wherein the transceiver is configured to translate a host interface protocol to an optical transmission protocol (Aoki, Fig. 1; Para. Para. 27; A client signal transmitted from the client 4 is converted into an optical signal by the optical transmitting device 1a, and is transmitted to the optical transmission device 2 through the optical transmission path 3a).
	Regarding claim 19, the present combination discloses The module of claim 14, as described and applied above, wherein each of the first and second signal vectors comprise quadrature (I/Q) components for horizontal and vertical polarizations (Aoki, Fig. 4; the transmission method includes the double-polarization QAM modulations as shown in the table. The QAM modulation uses the in-phase and quadrature optical components); and wherein the optical modulator are configured to modulate the I/Q components onto optical carriers for horizontal and vertical polarizations for transmission over the optical fiber (Aoki, Fig. 3; Para. 45; The optical modulation unit 14 includes optical modulators 14X and 14Y and a polarization beam coupler (PBC) 14Z. The optical modulators 14X and 14Y are driven by the X-polarization modulation signal and the Y-polarization modulation signal, respectively. Namely, the optical modulator 14X generates an X-polarization modulated optical signal from the X-polarization modulation signal. In the same way, the optical modulator 14Y generates a Y-polarization modulated optical signal from the Y-polarization modulation signal).
Claims 8 and 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aoki (US20110293266A1), Saunders et al. (US20090196602A1), Shpantzer et al. (US20040096143A1), and Rajput (Basic Electrical and Electronics Engineering, 2006) in view of Nishihara et al. (US20100178065A1).
	Regarding claim 8, the present combination discloses The module of claim 7, as described and applied above.
	However, the present combination does not expressly disclose the transceiver is configured to provide a feedback signal for automatic gain control (AGC) to the coherent receiver based on the strength of the second signal vector.
	Nishihara et al. discloses the transceiver is configured to provide a feedback signal for automatic gain control (AGC) to the coherent receiver based on the strength of the second signal vector (Fig. 20; Para. 153; The delay control section 114 controls the gains for the AGCs 103I and 103Q based on the monitored values received from the monitor section 9b in the DSP 9B. Thereby, it is possible to optimize (to set to zero, for example) the delay amount between the in-phase analog signal and the orthogonal analog signal input into the ADCs 8I and 8Q. The monitor section 9b monitors the quality of the signal).
	It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to control the AGC, as taught by Nishihara et al., in order to optimize the delay amount and to produce optical signal with better quality.
	Regarding claim 15, the present combination discloses The module of claim 14, as described and applied above.
	However, the present combination does not expressly disclose the transceiver is configured to provide a feedback signal for automatic gain control (AGC) to the coherent receiver based on the strength of the second signal vector.
	Nishihara et al. discloses the transceiver is configured to provide a feedback signal for automatic gain control (AGC) to the coherent receiver based on the strength of the second signal vector (Fig. 20; Para. 153; The delay control section 114 controls the gains for the AGCs 103I and 103Q based on the monitored values received from the monitor section 9b in the DSP 9B. Thereby, it is possible to optimize (to set to zero, for example) the delay amount between the in-phase analog signal and the orthogonal analog signal input into the ADCs 8I and 8Q. The monitor section 9b monitors the quality of the signal).
	It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to control the AGC, as taught by Nishihara et al., in order to optimize the delay amount and to produce optical signal with better quality.
Claims 9 and 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aoki (US20110293266A1), Saunders et al. (US20090196602A1), Shpantzer et al. (US20040096143A1), and Rajput (Basic Electrical and Electronics Engineering, 2006) in view of in view of Cui et al. (US20100119235A1).
	Regarding claim 9, the present combination discloses The module of claim 7, as described and applied above.
	However, the present combination does not expressly disclose an interface to communicate with an ethernet switch.
	Cui et al. discloses an interface to communicate with an ethernet switch (Fig. 2; Para. 23; to route data between the interface modules 210 and 215, the distributor 125 includes the Ethernet switch).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to add an interface to communicate with an Ethernet switch, as taught by Cui et al., in order to properly route data to the desired communication devices.
	Regarding claim 16, the present combination discloses The module of claim 14, as described and applied above.
an interface to communicate with an ethernet switch.
	Cui et al. discloses an interface to communicate with an ethernet switch (Fig. 2; Para. 23; to route data between the interface modules 210 and 215, the distributor 125 includes the Ethernet switch).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to add an interface to communicate with an Ethernet switch, as taught by Cui et al., in order to properly route data to the desired communication devices.
Claims 13 and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aoki (US20110293266A1), Saunders et al. (US20090196602A1), Shpantzer et al. (US20040096143A1), and Rajput (Basic Electrical and Electronics Engineering, 2006) in view of in view of Sunohara et al. (Silicon Interposer with TSVs (Through Silicon Vias) and Fine Multilayer Wiring, 2008).
	Regarding claim 13, the present combination discloses The module of claim 7, as described and applied above.
	However, the present combination does not expressly disclose co-packaged via silicon interposer, package on package, or through-silicon via.
	Sunohara et al. discloses co-packaged via silicon interposer, package on package, or through-silicon via (Fig. 2; Fig. 1; Abstract; the silicon interposer with the through silicon vias are shown. In order to achieve high density and high performance package, through silicon vias (TSVs) technology is desired. Further, silicon interposer shows high reliability of bump connection for the reason of the same coefficient of thermal expansion (CTE) with silicon device).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use silicon interposer with through silicon vias, as taught by Sunohara et al., in order to achieve high density and high performance package that has high reliability of bump connection.
The module of claim 14, as described and applied above.
	However, the present combination does not expressly disclose co-packaged via silicon interposer, package on package, or through-silicon via.
	Sunohara et al. discloses co-packaged via silicon interposer, package on package, or through-silicon via (Fig. 2; Fig. 1; Abstract; the silicon interposer with the through silicon vias are shown. In order to achieve high density and high performance package, through silicon vias (TSVs) technology is desired. Further, silicon interposer shows high reliability of bump connection for the reason of the same coefficient of thermal expansion (CTE) with silicon device).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use silicon interposer with through silicon vias, as taught by Sunohara et al., in order to achieve high density and high performance package that has high reliability of bump connection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAI M LEE whose telephone number is (571)272-5870.  The examiner can normally be reached on M-F 9:5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571) 272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/JAI M LEE/Examiner, Art Unit 2636